Case 3:20-cv-12129-RHC-RSW ECF No. 17 filed 08/13/20              PageID.302         Page 1 of 6



                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

LEIGH REED-PRATT,

                     Plaintiff,
v.
                                                         Case No. 20-12129
JANICE WINFREY,
DETROIT ELECTION COMMISSION,
and DETROIT DEPARTMENT OF ELECTIONS,

                Defendants.
________________________________/

     ORDER DENYING “EX PARTE MOTION FOR AN ORDER TO SHOW CAUSE,”
             ADJOURNING PRELIMINARY INJUNCTION HEARING,
         AND ORDERING PLAINTIFF TO SHOW CAUSE ON TWO ISSUES

       Plaintiff Leigh Reed-Pratt brings this action for alleged violations of her

procedural and substantive due process rights, as well as a claim seeking an order of

criminal contempt for Defendants’ violation of an injunction issued by a state court

pursuant to Michigan law. (ECF No. 1, PageID.4-20.) She alleges Defendants have

mailed, and plan to continue to mail, unsolicited absentee voter applications to voters in

Detroit contrary to specified terms of the injunction. (Id., PageID.6-7.)

            A. Preliminary Injunction Hearing and Abstention Principles

       On August 10, 2020, Plaintiff moved for a temporary restraining order (“TRO”)

and a preliminary injunction. (ECF No. 2.) She seeks to enjoin Defendants from mailing

unsolicited absentee voter applications for the November 2020 general election. (Id.,

PageID.22.) On August 11, 2020, the court prepared an order denying Plaintiff’s request

for a TRO. Before that order was docketed later in the afternoon, and before

Defendants were even served, they filed a response. (ECF No. 7.) In their response,
Case 3:20-cv-12129-RHC-RSW ECF No. 17 filed 08/13/20              PageID.303      Page 2 of 6



Defendants inform the court that a separate case in state court challenges Defendants’

mailing of absentee ballot applications. See A Felon’s Crusade for Equality, Honesty

and Truth v. Winfrey, Case No. 20-007315-CZ (Wayne Cnty. Cir. Ct.) (Kenny, C.J.).

(ECF No. 7, PageID.93-94.) Defendants further asserted that a hearing before the state

court is set for August 21, 2020. (Id., PageID.94.)

       Having now reviewed Defendants’ response, it appears that this case should be

either stayed or dismissed without prejudice based on considerations of federalism,

comity, and/or the Colorado River abstention doctrine. See Romine v. Compuserve

Corp., 160 F.3d 337, 339-41 (6th Cir. 1998) (citing Colorado River Water Conservation

District v. United States, 424 U.S. 800, 817-19 (1976)). In Colorado River, the Supreme

Court held that federal courts may abstain from hearing a case solely because similar

pending state court litigation exists. Colorado River, 424 U.S. at 817; Romine, 160 F.3d

at 339. “[D]espite the virtually unflagging obligation of the federal courts to exercise the

jurisdiction given them, . . . considerations of judicial economy and federal-state comity

may justify abstention in situations involving the contemporaneous exercise of

jurisdiction by state and federal courts.” Romine, 160 F.3d at 339 (quotation removed).

The court finds that these questions touching upon federalism and abstention concerns

should be resolved before any hearing properly can be scheduled on Plaintiff’s

preliminary injunction motion. The court will order additional briefing, and adjourn

without date the preliminary injunction hearing currently set for August 19, 2020.

                          B. Motion for Order to Show Cause

       Plaintiff has also filed an “Ex Parte Motion for Order to Show Cause Why

Defendants Should Not Be Held In Criminal Contempt Under Michigan Law Pursuant to



                                              2
Case 3:20-cv-12129-RHC-RSW ECF No. 17 filed 08/13/20                 PageID.304       Page 3 of 6



MCR 3.606(A)” (ECF No. 12), in which Plaintiff, essentially, seeks to accelerate the

determination of Count II of her Complaint. Under Count II, Plaintiff asserts a claim for

criminal contempt for Defendants’ purported violation of an injunction issued in Taylor v

Currie, 277 Mich. App. 85; 743 NW2d 571 (2007). Plaintiff requests in Count II that the

court find Defendants in criminal contempt and impose a fine or incarceration.

       Plaintiff relies on a Michigan Court Rule as the basis of her ex parte motion, but

does not explain how this rule applies in a federal court. See generally In re Smothers,

322 F.3d 438, 441 (6th Cir. 2003) (“The law governing the court’s ability to punish [a

party for contempt of court] is 18 U.S.C. § 401(3).”); see also Fed. R. Crim. P. 1(1), 42.

Also, Plaintiff brings this motion before Defendants’ answer and before initiation of

discovery. The court declines Plaintiffs’ invitation to artificially expedite final

determination of a claim based on nothing more than an ex parte motion as presented

here. There is no justification shown for the court to immediately burden Defendants

with a requirement to come forward to show cause, shortcutting procedural protections

afforded to all litigants.

       The motion is insufficiently supported and premature. It will be denied.

                        C. Supplemental Jurisdiction Over Count II

       Finally, while the court will order Plaintiff to show cause why the entire case

should not be stayed or dismissed based on abstention principles, the court is also

inclined to find that, even if the court were to retain jurisdiction over the federal claim

asserted under Count I, the court should decline to exercise supplemental jurisdiction

over Count II, which raises uniquely state-law issues.




                                                3
Case 3:20-cv-12129-RHC-RSW ECF No. 17 filed 08/13/20                 PageID.305      Page 4 of 6



       A federal court may exercise supplemental jurisdiction over each claim in an

action that shares a “common nucleus of operative facts” with a claim that invokes the

court’s original jurisdiction. United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 725

(1966). However, the federal court need not exercise its authority to invoke

supplemental jurisdiction in every case in which it is possible to do so. Id. at 726.

Supplemental jurisdiction “is a doctrine of discretion, not of plaintiff’s right.” Id.

Justification for this doctrine “lies in considerations of judicial economy, convenience,

and fairness to litigants.” Id. Therefore, “[i]n deciding whether to exercise supplemental

jurisdiction . . . a judge must take into account concerns of comity, judicial economy,

convenience, fairness, and the like.” Senra v. Smithfield, 715 F.3d 34, 41 (1st Cir.

2013). If these considerations are not present, “a federal court should hesitate to

exercise jurisdiction over state claims.” Gibbs, 383 U.S. at 726. Additionally,

supplemental jurisdiction may be denied “if the federal claims are dismissed before

trial,” if “it appears that the state issues subsequently predominate,” or “if the likelihood

of jury confusion” would be strong without separation of the claims. Id. at 726–27.

       Title 28 U.S.C. § 1367 authorizes federal courts to exercise supplemental

jurisdiction. A court has the discretion to decline to exercise supplemental jurisdiction

under 28 U.S.C. § 1367(c) if:

       (1)     the claim raises a novel or complex issue of state law,

       (2)    the claim substantially predominates over the claim or claims over
       which the district court has original jurisdiction,

       (3)     the district court has dismissed all claims over which it has original
       jurisdiction, or

       (4)    in exceptional circumstances, there are other compelling reasons
       for declining jurisdiction.

                                                4
Case 3:20-cv-12129-RHC-RSW ECF No. 17 filed 08/13/20                PageID.306     Page 5 of 6




       Subsections one, two, and four are relevant to the present action. Although both

Count I and II relate to the mailing of unsolicited absentee ballot applications, their focus

is entirely different. Count II relates to whether Defendants, individuals charged with

oversight of state elections, violated a state court order, issued by a state court judge,

regarding state law. Despite all of this, Plaintiff seeks this federal court to issue a federal

financial penalty and, presumably, imprison Defendants in a federal facility. The court is

strongly resistant to allowing itself to be interjected into this state law claim, which

implicates not just Michigan’s election procedures and self-governance, but

enforcement of its own orders involving those procedures.

       It’s hard to imagine a case less suited to the exercise of supplemental

jurisdiction. The court will order Plaintiff to show cause why Count II should not be

dismissed without prejudice.

                                       D. Conclusion

       IT IS ORDERED that Plaintiff’s “Ex Parte Motion for Order to Show Cause Why

Defendants Should Not Be Held In Criminal Contempt Under Michigan Law Pursuant to

MCR 3.606(A)” (ECF No. 12) is DENIED WITHOUT PREJUDICE as premature.

       Additionally, Plaintiff is ORDERED to show cause by August 24, 2020, why this

entire case should not be stayed or dismissed without prejudice pursuant to issues of

comity, federalism, and abstention. Plaintiff is also ORDERED to show cause by

August 24, 2020 why, in any event, the court should not decline to exercise

supplemental jurisdiction over Count II and dismiss it without prejudice.

       IT IS FURTHER ORDERED that Defendants are DIRECTED to file a responsive

brief by August 31, 2020. Unless otherwise ordered, no reply brief shall be presented.

                                               5
Case 3:20-cv-12129-RHC-RSW ECF No. 17 filed 08/13/20                           PageID.307   Page 6 of 6



        Finally, IT IS ORDERED that the August 19, 2020 hearing on Plaintiff’s request

for a preliminary injunction is ADJOURNED WITHOUT DATE.



                                                             s/Robert H. Cleland                     /
                                                             ROBERT H. CLELAND
                                                             UNITED STATES DISTRICT JUDGE
Dated: August 13, 2020

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, August 13, 2020, by electronic and/or ordinary mail.

                                                              s/Lisa Wagner                          /
                                                              Case Manager and Deputy Clerk
                                                              (810) 292-6522


S:\Cleland\Cleland\CHD\Orders and Opinions\20-12129.REED-
PRATT.OrderAdjourningPreliminaryInjunctionHearingandShowCause.RMK.RHC.3.docx




                                                        6
